Citation Nr: 1440726	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-02 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for tinea versicolor, effective from March 1, 2010.

2.  Entitlement to a rating in excess of 10 percent for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1983 to June 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 


FINDINGS OF FACT

1.  The Veteran has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs throughout the period of the claim.  

2.  At no time during the period of the claim has the Veteran's tinea versicolor encompassed at least 20 percent of his entire body or 20 percent of exposed areas; and it has not required systemic therapy such as corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long- wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy for a total duration of six weeks or more during any 12-month period relevant to this claim.


CONCLUSIONS OF LAW

1.  The criteria for reducing the evaluation for tinea versicolor from 10 percent to a noncompensable were not met at the time of the rating decision reducing the rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105 (2013).

2.  Throughout the period on appeal, the criteria for a rating in excess of 10 percent for tinea versicolor have not been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R.§§ 4.7, 4.118, Diagnostic Code 7816



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While the Veteran has not been provided with a single letter that addresses all of the VCAA notice requirements, the Board finds that this deficiency has not prejudiced the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In so finding, the Board notes that the Veteran has been notified of the evidence necessary to substantiate his claim via written correspondence from the RO, as well as RO decisions, the statement of the case, and supplemental statements of the case.  Moreover, he has demonstrated actual knowledge of the evidence most pertinent to substantiating his claim.  Specifically, the Veteran provided an additional VA Form 9 on March 20, 2013, wherein he indicated he experiences breakout rashes on 5-10 percent of his exposed areas, and also stated he takes oral Minocycline 2-3 times a year.  Moreover, it appears from this submission that the Veteran is only seeking a 10 percent rating, a benefit granted herein. 

Although the Veteran was not provided notice of the type of evidence necessary to establish an increased disability rating until January 2012, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim, most recently in February 2013.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in December 2011.  The Veteran has not asserted, and the evidence of record does not show, that his tinea versicolor has increased significantly in severity since this most recent examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim.

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

The Veteran's tinea versicolor disability has been service-connected since July 2008, and in July 2009 he submitted a claim for an increased rating for this condition.  At that time, the Veteran filed additional claims.  In a rating decision of February 2010, the RO established service connection for two additional disabilities.  These conditions were each assigned a 10 percent disability evaluation, effective July 2, 2009.  This action resulted in a combined disability evaluation increase from 40 to 50 percent effective July 2, 2009.  However, by way of the same rating decision, the RO effectuated a reduction of the service connected tinea versicolor to a non-compensable evaluation, effective September 16, 2009.  

The Veteran is currently assigned a noncompensable disability rating for tinea versicolor under 38 C.F.R. § 4.118, Diagnostic Code 7816.  Under that code, a 10 percent rating is assigned for conditions affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or where there has been a requirement of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  The next higher rating of 30 percent is authorized if the disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or if there has been a requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.

In support of his claim, the Veteran has submitted outpatient treatment records from the Brian Allgood Army Hospital dated in May 2009 and July 2010, which show treatment for episodic breakouts with Minocycline.  Additionally, the Veteran has also provided outpatient medical records from the Munson Army Hospital and Vicenza Medical Services, which show treatment for the same from 2011 through 2012.  In sum, the record indicates the Veteran experiences breakouts of his skin disability roughly two times per year, and responds well to Minocycline.  These records do not show the percentage of total body or exposed body surface that is affected during a breakout. 

The Veteran was afforded an initial VA examination in September 2009.  He reported that he had a long history of tinea versicolor dating back to 1987.  The Veteran noted that his tinea versicolor comes and goes intermittently, and he had been treated in the past with both pills and topical ointments.  The Veteran stated his last outbreak was 2 months prior.  The examiner found only small faint hyperpigmentations, but the examiner indicated no typical findings of tinea versicolor were observed at that time.  The examiner diagnosed the Veteran with intermittent tinea versicolor.

The Veteran was afforded a second VA examination in December 2011.  He reported that he was currently using oral Minocycline, which worked best.  The Veteran indicated he experienced breakouts twice in the prior 6 months, which required medication for roughly two weeks.  The examiner also indicated the Veteran had treated with topical medications in the past 12 months.  Upon examination, there was a small outbreak on the chest area.  The disease area was noted to be less than five percent of the total body area, with no involvement of an exposed area.  The examiner stated the Veteran had a 5x9 centimeter affected area on the center of his chest below his neck, with no scaling or excoriation of the affected area.

The Board also notes that the Veteran's spouse submitted a written statement in January 2012, as did the Veteran.  The Veteran also submitted a subsequent statement in March 2013.  Additionally, the Veteran's representative submitted a statement in April 2013.  These statements describe the type of skin symptomatology experienced by the Veteran; however, they do not describe the percentage of the Veteran's body affected.  This is an essential criterion for determining the proper disability rating.  The December 2011 examination report is therefore assigned the highest probative value, and its conclusions are adopted by the Board.

The medical evidence does not show the Veteran's skin condition involves the head, face, or neck.  In addition, it has not resulted in scars.  Therefore, it is most appropriately evaluated as a skin disease under Diagnostic Code 7816.

A review of the medical evidence does not indicate that the Veteran's tinea versicolor has resulted in lesions with at least 20 percent of the entire body or at least 20 percent of exposed areas affected.  The evidence does indicate the Veteran has required intermittent systemic medication, Minocycline, throughout the course of the appeal period; however, he has not required systemic therapy for a period of six weeks or more for tinea versicolor.  Therefore, the 10 percent evaluation should not have been reduced, but a higher 30 percent rating is not warranted.  

V.  Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran in the form of correspondence, as well as additional lay statements provided by the Veteran's spouse and representative, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, as explained above, the criteria for a rating in excess of 10 percent have not been for any portion of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


						(CONTINUED ON NEXT PAGE)





ORDER

Restoration of a 10 percent disability rating for tinea versicolor, effective March 1, 2010, is granted, subject to the criteria applicable to the payment of monetary benefits. 

Entitlement to a disability rating higher than 10 percent for tinea versicolor is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


